Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 11, 2021

The Court of Appeals hereby passes the following order:

A21A0962. MOXIE CAPITAL, LLC v. DELMONT 21, LLC et al.

      In this action to quiet title and for several related claims, the trial court
appointed a special master, who issued a report on May 1, 2020, recommending that:
(i) petitioner Moxie Capital, LLC’s motion for partial summary judgment be denied;
and (ii) respondent Delmont 21, LLC’s motion for summary judgment be granted in
part and denied in part. In an order entered on May 12, 2020, the trial court:
(i) adopted the May 1 report; (ii) denied Moxie Capital’s motion for partial summary
judgment as to one of several claims asserted in its “Second Amendment to Petition”;
(iii) granted Delmont 21’s motion for summary judgment as to that claim; and
(iv) denied Delmont 21’s motion for summary judgment as to a counterclaim it raised
in its answer. Moxie Capital thereafter submitted a filing in which it: (i) sought
reconsideration of the May 1 report and May 12 order; (ii) sought a “new trial”
regarding the May 1 report and May 12 order; and (iii) asked the trial court to vacate
the May 1 report and May 12 order. The trial court denied each of these requests in
an order entered on November 9, 2020. Moxie Capital then filed this direct appeal,
seeking appellate review of the May 1 report and November 9 order. We lack
jurisdiction.
      We first note that the May 1 special master’s report is not itself appealable, as
it is not a trial court ruling. See OCGA § 5-6-34 (a) (providing that appeals may be
taken from certain enumerated “judgments and rulings” of “courts or tribunals from
which appeals are authorized by the Constitution and laws of this state”). Regardless,
this appeal is interlocutory. Under OCGA § 5-6-34 (a) (1), appeals generally may be
taken from “[a]ll final judgments, that is to say, where the case is no longer pending
in the court below.” Here, neither of the filings that Moxie Capital seeks to appeal is
a final judgment, as this case remains pending below. Consequently, Moxie Capital
was required to use the interlocutory appeal procedures – including obtaining a
certificate of immediate review from the trial court – to appeal the November 9 order
or any prior trial court rulings. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App.
435, 435 (383 SE2d 906) (1989). Its failure to do so deprives us of jurisdiction over
this direct appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832,
833 (471 SE2d 213) (1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/11/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.